        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                           Case No.
12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14     Lisa Angelot, in individual and          Act; Unruh Civil Rights Act
       representative capacity as successor
15     co-trustee of the Trust established
       and created under the Last Will and
16     Testament of Ricco Louis
       Lagomarsino, alias deceased;
17     Warren Hutchins, in individual
       and representative capacity as
18     successor co-trustee of the Trust
       established and created under the
19     Last Will and Testament of Ricco
       Louis Lagomarsino, alias deceased;
20     LYTT, LLC, a California Limited
       Liability Company
21
                 Defendants.
22
23
           Plaintiff Brian Whitaker complains of Lisa Angelot, in individual and
24
     representative capacity as successor co-trustee of the Trust established and
25
     created under the Last Will and Testament of Ricco Louis Lagomarsino, alias
26
     deceased; Warren Hutchins, in individual and representative capacity as
27
     successor co-trustee of the Trust established and created under the Last Will
28


                                          1

     Complaint
        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 2 of 8




1    and Testament of Ricco Louis Lagomarsino, alias deceased; LYTT, LLC, a
2    California Limited Liability Company; and alleges as follows:
3
4      PARTIES:
5      1. Plaintiff is a California resident with physical disabilities. He is
6    substantially limited in his ability to walk. He suffers from a C-4 spinal cord
7    injury. He is a quadriplegic. He uses a wheelchair for mobility.
8      2. Defendants Lisa Angelot and Warren Hutchins, in individual and
9    representative capacity as successor co-trustee of the Trust established and
10   created under the Last Will and Testament of Ricco Louis Lagomarsino, alias
11   deceased, owned the real property located at or about 2110 Palmetto Ave,
12   Pacifica, California, in August 2021.
13     3. Defendants Lisa Angelot and Warren Hutchins, in individual and
14   representative capacity as successor co-trustee of the Trust established and
15   created under the Last Will and Testament of Ricco Louis Lagomarsino, alias
16   deceased, own the real property located at or about 2110 Palmetto Ave,
17   Pacifica, California, currently.
18     4. Defendant LYTT, LLC owned Lytt Pacifica located at or about 2110
19   Palmetto Ave, Pacifica, California, in August 2021.
20     5. Defendant LYTT, LLC owns Lytt Pacifica located at or about 2110
21   Palmetto Ave, Pacifica, California, currently.
22     6. Plaintiff does not know the true names of Defendants, their business
23   capacities, their ownership connection to the property and business, or their
24   relative responsibilities in causing the access violations herein complained of,
25   and alleges a joint venture and common enterprise by all such Defendants.
26   Plaintiff is informed and believes that each of the Defendants herein is
27   responsible in some capacity for the events herein alleged, or is a necessary
28   party for obtaining appropriate relief. Plaintiff will seek leave to amend when


                                             2

     Complaint
        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 3 of 8




1    the true names, capacities, connections, and responsibilities of the Defendants
2    are ascertained.
3
4      JURISDICTION & VENUE:
5      7. The Court has subject matter jurisdiction over the action pursuant to 28
6    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
7    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
8      8. Pursuant to supplemental jurisdiction, an attendant and related cause
9    of action, arising from the same nucleus of operative facts and arising out of
10   the same transactions, is also brought under California’s Unruh Civil Rights
11   Act, which act expressly incorporates the Americans with Disabilities Act.
12     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
13   founded on the fact that the real property which is the subject of this action is
14   located in this district and that Plaintiff's cause of action arose in this district.
15
16     FACTUAL ALLEGATIONS:
17     10. Plaintiff went to Lytt Pacifica in August 2021 with the intention to avail
18   himself of its goods or services motivated in part to determine if the
19   defendants comply with the disability access laws. Not only did Plaintiff
20   personally encounter the unlawful barriers in August 2021, but he wanted to
21   return and patronize the business two more times but was specifically deterred
22   due to his actual personal knowledge of the barriers gleaned from his
23   encounter with them.
24     11. Lytt Pacifica is a facility open to the public, a place of public
25   accommodation, and a business establishment.
26     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
27   to provide wheelchair accessible sales counters in conformance with the ADA
28   Standards as it relates to wheelchair users like the plaintiff.


                                               3

     Complaint
        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 4 of 8




1      13. Lytt Pacifica provides sales counters to its customers but fails to provide
2    wheelchair accessible sales counters.
3      14. A problem that plaintiff encountered was that the sales counters were
4    too high. There was no counter that was 36 inches or less in height that plaintiff
5    could use for his transactions.
6      15. Plaintiff believes that there are other features of the sales counters that
7    likely fail to comply with the ADA Standards and seeks to have fully compliant
8    sales counters for wheelchair users.
9      16. On information and belief, the defendants currently fail to provide
10   wheelchair accessible sales counters.
11     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
12   personally encountered these barriers.
13     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
14   wheelchair accessible facilities. By failing to provide accessible facilities, the
15   defendants denied the plaintiff full and equal access.
16     19. The failure to provide accessible facilities created difficulty and
17   discomfort for the Plaintiff.
18     20. The defendants have failed to maintain in working and useable
19   conditions those features required to provide ready access to persons with
20   disabilities.
21     21. The barriers identified above are easily removed without much
22   difficulty or expense. They are the types of barriers identified by the
23   Department of Justice as presumably readily achievable to remove and, in fact,
24   these barriers are readily achievable to remove. Moreover, there are numerous
25   alternative accommodations that could be made to provide a greater level of
26   access if complete removal were not achievable.
27     22. Plaintiff will return to Lytt Pacifica to avail himself of its goods or
28   services and to determine compliance with the disability access laws once it is


                                             4

     Complaint
        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 5 of 8




1    represented to him that Lytt Pacifica and its facilities are accessible. Plaintiff
2    is currently deterred from doing so because of his knowledge of the existing
3    barriers and his uncertainty about the existence of yet other barriers on the
4    site. If the barriers are not removed, the plaintiff will face unlawful and
5    discriminatory barriers again.
6      23. Given the obvious and blatant nature of the barriers and violations
7    alleged herein, the plaintiff alleges, on information and belief, that there are
8    other violations and barriers on the site that relate to his disability. Plaintiff will
9    amend the complaint, to provide proper notice regarding the scope of this
10   lawsuit, once he conducts a site inspection. However, please be on notice that
11   the plaintiff seeks to have all barriers related to his disability remedied. See
12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13   encounters one barrier at a site, he can sue to have all barriers that relate to his
14   disability removed regardless of whether he personally encountered them).
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint.
22     25. Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods and services of any
24   place of public accommodation is offered on a full and equal basis by anyone
25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26   § 12182(a). Discrimination is defined, inter alia, as follows:
27             a. A failure to make reasonable modifications in policies, practices,
28                or procedures, when such modifications are necessary to afford


                                               5

     Complaint
        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 6 of 8




1                 goods,    services,    facilities,   privileges,      advantages,   or
2                 accommodations to individuals with disabilities, unless the
3                 accommodation would work a fundamental alteration of those
4                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
5             b. A failure to remove architectural barriers where such removal is
6                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
7                 defined by reference to the ADA Standards.
8             c. A failure to make alterations in such a manner that, to the
9                 maximum extent feasible, the altered portions of the facility are
10                readily accessible to and usable by individuals with disabilities,
11                including individuals who use wheelchairs or to ensure that, to the
12                maximum extent feasible, the path of travel to the altered area and
13                the bathrooms, telephones, and drinking fountains serving the
14                altered area, are readily accessible to and usable by individuals
15                with disabilities. 42 U.S.C. § 12183(a)(2).
16     26. When a business provides sales counters, it must provide accessible
17   sales counters.
18     27. Here, accessible sales counters have not been provided in conformance
19   with the ADA Standards.
20     28. The Safe Harbor provisions of the 2010 Standards are not applicable
21   here because the conditions challenged in this lawsuit do not comply with the
22   1991 Standards.
23     29. A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily
25   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26     30. Here, the failure to ensure that the accessible facilities were available
27   and ready to be used by the plaintiff is a violation of the law.
28


                                              6

     Complaint
         Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 7 of 8




1    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
2    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
3    Code § 51-53.)
4       31. Plaintiff repleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7    that persons with disabilities are entitled to full and equal accommodations,
8    advantages, facilities, privileges, or services in all business establishment of
9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      32. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      33. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
        Case 3:21-cv-06895-LB Document 1 Filed 09/06/21 Page 8 of 8




1        2. For equitable nominal damages for violation of the ADA. See
2    Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
3    and any other equitable relief the Court sees fit to grant.
4        3. Damages under the Unruh Civil Rights Act, which provides for actual
5    damages and a statutory minimum of $4,000 for each offense.
6        4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
7    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
8
     Dated: August 30, 2021            CENTER FOR DISABILITY ACCESS
9
10
11                                     By: _______________________
12                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             8

     Complaint
